MR. JUSTICE STEWART
delivered tbe opinion of tbe court.
Tbe facts and legal propositions presented in these cases, wbicb were tried together, are similar to those in Peel v. Chicago, Milwaukee, St. Paul & Pacific Railroad Co., ante, p. 334, 22 Pac. (2d) 617.
Upon tbe authority of tbe Peel Case, supra, tbe judgments in these cases are reversed, and the causes remanded to tbe district court of Silver Bow county, with direction to dismiss tbe actions.
Mr. Chief Justice Callaway and Associate Justices Angstman, Matthews and Anderson concur.